Order and judgment (one paper), entered on July 23, 1969, granting, in part, petitioner's application to stay arbitration, unanimously modified on the law, to the extent of staying arbitration with respect to the matter contained in paragraphs “ 4 ”, “ 6 ” and “ 7 ” of the demand for arbitration served herein and otherwise affirmed, without costs and without disbursements. It is conceded by the parties hereto that item *666“1” of the demand is a proper subject for arbitration and that item “6” is now moot. We are of the opinion that item “4” is also now moot, since it appears that the respondents are no longer stockholders of the petitioner corporation. The dispute raised in item “ 7 ” of the demand does not arise out of any provision of the agreement which forms the basis of this proceeding. By that demand respondent, Carole Friedlander, is challenging the discharge of her husband, Arnold, from employment by petitioner corporation. Arnold was not a party to the stockholders’ agreement and is not now, and never has been, a stockholder of the corporation. The fact that Carole qualifies as a stockholder under the provisions of the subject agreement does not enable her to arbitrate the validity of her husband’s discharge. Concur — Eager, J. P., Capozzoli, McGivern, Nunez and Steuer, JJ.